Citation Nr: 0840083	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active duty from December 1943 to May 1946, 
and from November 1950 to August 1951.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a decision of September 2006 by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  The Board remanded the case for additional 
development in April 2008.  The development requested in the 
remand has since been completed, and the case is now ready 
for appellate review.  

In a note of January 2008, the veteran claims that he can not 
work as a result of severe osteoarthritis caused by his 
service-connected frostbite disabilities.  This matter must 
be addressed and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
residuals of frostbite of the right lower extremity, rated as 
30 percent disabling; residuals of frostbite of the left 
lower extremity, rated as 30 percent disabling; residuals of 
frostbite of the right upper extremity, rated as 10 percent 
disabling; residuals of frostbite of the left upper 
extremity, rated as 10 percent disabling; and malaria, 
onychomycosis of the right and left feet, all rated as 
noncompensably disabling.  His combined disability rating is 
70 percent.    

2.  The veteran has completed a high school level education 
and two years of college, and has 25 years of occupational 
experience as a supervisor at an automaker.  

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in July 2006 and June 2008.  These letters 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  As 
noted above, service-connected disabilities are rated based 
primarily upon the average impairment in earning capacity.  
Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  Individual unemployability 
must be determined without regard to any nonservice-connected 
disabilities or the veteran's advancing age.  38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19.  

The veteran's service-connected disabilities include 
residuals of frostbite of the right lower extremity, rated as 
30 percent disabling; residuals of frostbite of the left 
lower extremity, rated as 30 percent disabling; residuals of 
frostbite of the right upper extremity, rated as 10 percent 
disabling; residuals of frostbite of the left upper 
extremity, rated as 10 percent disabling; and malaria, 
onychomycosis of the right and left feet, all rated as 
noncompensably disabling.  His combined disability rating is 
70 percent.  The 70 percent rating for his disabilities meets 
the percentage criteria of 38 C.F.R. § 4.16(a).

The Board notes, however, that the preponderance of the 
evidence shows that the service-connected disabilities do not 
render the veteran unable to work.  The veteran's claim for 
increased compensation based on unemployability which he 
filed in June 2006 shows that he has completed a high school 
level education plus two years of college.  He has 25 years 
of occupational experience as a supervisor at an auto 
manufacturer.  

The report of a VA cold injury examination conducted in April 
2006 shows that the veteran stated that with respect to 
occupation, his condition became progressively worse over the 
years to the point he was no longer able to cope with his 
position due to lack of mobility.  He reportedly frequently 
had to ease up, sit down, and avoid any walking.  With 
respect to his activities of daily living, the veteran 
reportedly could function independently; however, his walking 
was markedly reduced.  He could no longer go dancing or 
golfing.  He did a little yard work, but no housework and 
very little shopping.  He reportedly difficulty driving.  The 
examiner did not offer an opinion regarding employability.  

The only medical opinion regarding employability which is of 
record weighs against the claim.  The report of an 
examination conducted in June 2008 reflects that the examiner 
reviewed the claims file.  He noted that the veteran had a 
history of residuals of frostbite due to cold exposure in 
Korea in 1950-51.  The examiner noted that the veteran had 
been a supervisor at an auto company for 30 years.  He was 
not currently employed, and had retired.  The cause of the 
retirement was that he was eligible by age or duration of 
work.  The examiner also noted that the veteran could not 
stand or walk but also after retirement had returned for 
three to four more years as a consultant.  The examiner noted 
that the veteran would not be able to do physical type 
employment but concluded that "Considering his experience 
and skills, the veteran's impairment does not preclude him 
from maintaining and perhaps gaining a sedentary type 
employment."  

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  The 
Board finds that the medical opinion from the VA physician 
which weighs against the claim has higher probative value 
than the veteran's own opinion.  The Board is of the opinion 
that the physicians are better qualified, under the factual 
circumstances of this case, to assess the severity and 
disabling impact of medical conditions than is the veteran 
who is not an objective third party.  Accordingly, the Board 
concludes that the criteria for a total disability rating 
based on individual unemployability due to service-connected 
disorders are not met and referral for extraschedular 
consideration is not warranted.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


